—Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Allegany County [Thomas P Brown, A.J.], entered September 15, 2009) to review a determination of respondent. The determination denied, after a fair hearing, petitioner’s request to amend to unfounded indicated reports of child maltreatment, maintained in the New York State Central Register of Child Abuse and Maltreatment, and to seal those amended reports.
It is hereby ordered that the determination is unanimously confirmed without costs and the amended petition is dismissed. Present—Scudder, P.J., Peradotto, Carni, Green and Gorski, JJ.